Citation Nr: 1231455	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  09-10 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  

2.  Entitlement to an initial compensable rating for bilateral hearing loss.  

3.  Entitlement to an initial compensable rating for the residuals of an injury of the right knee.  

4.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

5.  Entitlement to a total rating by reason of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Travis Sayre, Attorney
WITNESS AT HEARING ON APPEAL

Appellant (the Veteran) and B.D.


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from February 1977 to February 1980, from August 1980 to August 1983, from February 2003 to May 2004, and from February 2005 to June 2005.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2012, a video-conference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for COPD and for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.

The issue of service connection for heart disease has been raised by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is manifested by no worse than Level I impairment in both ears.

2.  Evaluation of the Veteran's preexisting right knee injury residuals is ratable at noncompensable (0 percent).  

3.  Throughout the period of this appeal, the Veteran's right knee disability has been manifested by limitation of flexion to, at worse, to 125 degrees, without demonstration of arthritis; and crepitus, without limitation of extension or other impairment such as instability or repeated subluxation.  

4.  Prior to January 11, 2012, the Veteran's PTSD was primarily manifested by depression; anxiety; a euthymic mood; nightmares; intrusive thoughts; dissociative flashbacks; a restricted range of affect; some memory impairment; and persistent arousal symptoms such as long sleep onset or fear of sleep, irritability, and extreme hypervigilance.  

5.  On January 11, 2012, the Veteran's PTSD is shown to be primarily manifested by recurrent nightmares, dissociative experiences, cognitive disengagement, avoidance behavior of both people and places, hyperarousal, difficulty with concentration, hypervigilance, exaggerated startle response, anxiety, panic disorder at least two to three times per week, depression, and insomnia.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.85, Diagnostic Code (Code) 6100 (2011).  

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial rating of 10 percent for residuals of a right knee injury were met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.20, 4.71a, Code 5003 (2011).  

3.  The criteria for an initial rating in excess of 30 percent for PTSD were not met prior to January 11, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.130, Code 9411 (2011).  

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a current rating of 50 percent for PTSD were met as of January 11, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.130, Code 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

As the rating decision on appeal granted service connection for bilateral hearing loss, residuals of a right knee injury, and PTSD, and assigned a disability rating and effective date for each award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A February 2009 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating; while April and August 2011 supplemental SOCs (SSOC) readjudicated the matters after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  Notably, the April 2007 letter that provided the Veteran with proper notice also provided him with general disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record.  

With regard to the duty to assist, the Veteran's pertinent treatment records have been secured.  The Veteran has also been afforded VA medical examinations in connection with his claims, most recently in April 2011.  38 C.F.R. § 3.159(c) (4) (2011).  The Board finds that the opinions obtained are adequate for disposition of the issues decided herein.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor his representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

In this case, the Board has considered the entire period of initial rating claims from February 1, 2007, to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  



Rating Bilateral Hearing Loss

For evaluation of hearing impairment, examinations are conducted using the controlled speech discrimination test together with the results of puretone audiometry testing.  A numeric designation of impaired efficiency is then assigned based upon the results of these tests and a percentage evaluation is reached by correlating the results for each ear.  38 C.F.R. § 4.85 and Tables VI, VIa, and VII.

When the puretone threshold at each of the four specified frequencies is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

An audiometric evaluation was conducted for compensation purposes for the VA in October 2007.  At that time, the Veteran's organic hearing acuity was shown to be as follows:

Hertz
1000
2000
3000
4000
Right ear
15
15
25
65
Left ear
15
25
75
80

Thus, his acuity was manifested by average puretone thresholds at 1000, 2000, 3000, and 4000 Hertz of 30 decibels in the right ear and 49 decibels in the left ear.  Speech recognition ability was 100 percent correct in the right ear and 94 percent correct in the left ear.  

Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear.  Where hearing loss is at Level I in both ears, a 0 percent rating is assigned under Table VII in 38 C.F.R. § 4.85.  Neither ear presented an exceptional pattern of hearing impairment to warrant consideration under 38 C.F.R. § 4.86.

An audiometric evaluation was conducted for compensation purposes for the VA in April 2011.  At that time, the Veteran's organic hearing acuity was shown to be as follows:

Hertz
1000
2000
3000
4000
Right ear
20
20
35
65
Left ear
20
35
80
80

Thus, his acuity was manifested by average puretone thresholds at 1000, 2000, 3000, and 4000 Hertz of 35 decibels in the right ear and 54 decibels in the left ear.  Speech recognition ability was 94 percent correct in the right ear and 92 percent correct in the left ear.  

Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear.  Where hearing loss is at Level I in both ears, a 0 percent rating is assigned under Table VII in 38 C.F.R. § 4.85.  Neither ear presented an exceptional pattern of hearing impairment to warrant consideration under 38 C.F.R. § 4.86.

The assignment of a disability rating for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann  v. Principi, 3 Vet. App. 345 (1992).  In the instant case, the application of the rating schedule to the pertinent facts demonstrates that a compensable evaluation is not warranted for bilateral hearing loss. 

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this regard, the April 2011 VA examiner specifically addressed the functional effects caused by the Veteran's bilateral hearing loss disability, by noting that the disability's impact on occupational activities was due to poor social interactions due to hearing difficulty.  

The Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra- schedular rating is warranted. Specifically, the Court noted that, "[u]nlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Martinak, 21 Vet. App. at 455.  Additionally, the Veteran has not submitted any statements to the effect that his bilateral hearing loss has caused any effect on his occupational functioning or daily activities aside from the comments made to the VA examiners and in testimony before the undersigned at the Board hearing in June 2012.  Therefore, the Board finds that no prejudice results to the Veteran, in that the functional effects of his hearing loss disability are adequately addressed by the record and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Only if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and so is found to be inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  

In this Veteran's case, the Board recognizes and has considered the complaints of difficulty in understanding a speaker, associated with the service-connected hearing loss.  The schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the Veteran's bilateral hearing loss.  In the absence of evidence that the schedular rating criteria are inadequate to rate the Veteran's disability, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Rating Right Knee Disability 

Service connection for the residuals of an injury of the right knee was granted by the RO in a November 2007 rating decision.  The noncompensable (0 percent) initial disability rating was awarded under the provisions of Code 5257 from the date of claim in February 2007.  The rating determined that service connection was established as a result of aggravation of a pre-existing right knee injury.  The rating decision determined that the pre-existing right knee disability warranted a 20 percent disability rating and that, as the current level of the Veteran's right knee disability did not exceed that rating, a noncompensable rating was appropriate.  

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5003 provides that degenerative arthritis that is established by 
X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  

Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; extremely unfavorable, in flexion at an angle of 45 degrees or more, is to be rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). Also with any form of arthritis, painful motion is a factor to be considered. 38 C.F.R. § 4.59.  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the function affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.  

In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree existing at the time of entrance into the active service, whether the particular condition was noted at the time of entrance into the active service, or it is determined upon the evidence of record to have existed at that time.  It is necessary therefore, in all cases of this character to deduct from the present degree of disability the degree, if ascertainable, of the disability existing at the time of entrance into active service, in terms of the rating schedule, except that if the disability is total, no deduction will be made.  If the degree of disability at the time of entrance into the service is not ascertainable in terms of the schedule, no deduction will be made.  38 C.F.R. § 4.22.  

Review of the record shows that the Veteran underwent surgery for residuals of a right knee injury sustained in early 1993 when he fell through a ceiling at work.  He underwent an anterior cruciate reconstruction.  On orthopedic evaluation in September 1996, examination showed that he walked with a normal gait and was able to stand on his heels and toes and to fully squat.  A three inch scar was noted.  The Veteran had full range of motion, but minimal patellar femoral crepitus bilaterally was noted.  There was no effusion.  Anterior drawer's sign, Lachman's sign, and McMurray's signs were negative.  Muscle strength was 5/5 throughout.  X-ray studies showed no degenerative joint disease.  The impression was status post right anterior cruciate reconstruction with good clinical results.  

The Board finds that, based on the September 1996 orthopedic evaluation, the disability rating that should be assigned for the Veteran's preexisting right knee disability is 0 percent.  The Veteran did not demonstrate limitation of either flexion or extension.  There was no instability or subluxation.  In fact, all tests for stability, including anterior drawer's, Lachman's and McMurray's were negative.  As he did not have a ratable right knee disability prior to service, there is no basis for a subtraction from any currently demonstrated disability.  

On VA examination in October 2007 the Veteran described no deformity, giving way, or instability.  He complained of pain and stiffness, but not weakness.  Examination showed that weight-bearing was affected, with gait affected favoring the left leg.  There was no joint ankylosis.  There was painful movement, crepitation, and clicks or snaps.  There was no grinding, instability, patellar abnormality or meniscus abnormality.  Active range of motion of the right knee was from 0 degrees extension to 128 degrees flexion.  Passive range of motion was the same.  Pain began at 125 degrees flexion.  There was no additional limitation of motion with repetitive use.  X-ray studies showed status post surgical intervention with tendon stabilization identified.  Joint space was normal.  Patella was normal and the patellofemoral joint was normal.  The diagnosis was right knee arthropathy.  

On VA examination in April 2011, the Veteran endorsed pain, weakness, swelling, stiffness, instability, and fatigability.  The Veteran's history of surgical repair of the right knee was reviewed.  The Veteran described his pain at night as being on a scale of 4 out of 10, with pain being 7/10 during the day.  He felt that he had become used to the pain, taking Tylenol PM.  He could stand comfortably for about 30 minutes.  When walking, he stated that he felt instability and said that his knee had given out on him at times.  He denied a history of locking up.  The pain was worse when going down stairs.  He was cautious with his knee when it was raining.  On examination, active range of motion was from 0 to 130 degrees.  There was no objective evidence of pain with motion and no additional limitation of motion on examination with 3 repetitions.  There was no edema, erythema, or ecchymosis of the joint.  There was mild tenderness at the lower medial pole of the knee and crepitus.  Anterior and posterior drawer signs were negative.  The knee was stable to varus and valgus stress.  Reflexes were 2+ bilaterally and sensation was intact.  X-ray studies showed no interval changes from a previous study from August 2005 that was reviewed.  The diagnosis was pre-existing right knee injury, status post surgical repair.  

The Board finds that throughout the period of this appeal, the Veteran's right knee disability has been manifested by limitation of flexion to, at worse, to 125 degrees.  This limitation of flexion would be considered noncompensable under the appropriate diagnostic code.  However, while arthritis has not actually been identified in the Veteran's right knee joint, the disability may be evaluated as analogous to arthritis.  As such, a 10 percent rating may be assigned for noncompensable limitation of motion.  The Veteran has not demonstrated limitation of extension or other impairment such as instability or repeated subluxation that would warrant a separate 10 percent rating.  The only additional disability noted on examination appears to be crepitus of the knee joint.  This is not sufficient additional disability to warrant a separate 10 percent rating.  Under these circumstances, the record shows that throughout the appeal the Veteran's right knee disability warrants a 10 percent rating.  As there was no compensable preexisting disability that should be subtracted from the present rating, resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent rating is granted.  

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

As noted, the Court has set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 111. 

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's right knee limitation of flexion has been rated as analogous to arthritis and directly corresponds to the schedular criteria for the 10 percent evaluation for limitation of knee motion (Code 5003), which also incorporates various orthopedic factors that limit motion or function of the knee.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  The evidence does not demonstrate other impairment of the right knee that would be caused by instability (Code 5257) so there is no basis for a separate schedular rating that recognizes functional impairment distinct from the limitation of motion that has been rated as analogous to arthritis.  For this reason, the Board finds that the assigned schedular rating is adequate to rate the Veteran's right knee disability, and no referral for an extraschedular rating is required.  






Rating PTSD

Service connection for PTSD was granted by the RO in a September 2007 rating decision.  The current 30 percent initial disability rating was eventually awarded under the provisions of Code 9411 from the date of claim in February 2007.  

The Veteran contends that his PTSD is more disabling than currently evaluated.  During testimony before the undersigned in June 2012, it was asserted that the Veteran could no longer work as a result of his PTSD.  It is pointed out that in a January 2012 psychiatric evaluation, the Veteran was given a Global Assessment of Functioning (GAF) score of 40.  The Veteran testified that he has panic attacks four to six times per week.  

PTSD is rated under Diagnostic Code 9411, which is governed by the General Rating Formula for Mental Disorders.

A 30 percent rating is warranted for PTSD with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, or recent events).  A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike settings); inability to establish and maintain effective relationships.  A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Code 9411.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The U.S. Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996). A score of 21 to 30 reflects that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends). A score of 31 to 40 is assigned where there is "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)." Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 47 (4th ed. 1994).  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers."  Id.

After review of the record, the Board finds that prior to the examination report dated on January 11, 2012, the Veteran's PTSD was primarily manifested by depression; anxiety; a euthymic mood; nightmares; intrusive thoughts; dissociative flashbacks; a restricted range of affect; some memory impairment; and persistent arousal symptoms such as long sleep onset or fear of sleep, irritability, and extreme hypervigilance.  Examination reports noted that these symptoms remained essentially unchanged from the examination conducted in October 2007 to the examination conducted in April 2011, with the GAF score of 60 being consistently given.  When compared to the schedular criteria for a 50 percent rating, the Board does not find that the Veteran's symptoms are consistent with those criteria.  In this regard, the Veteran did not have complaints of a flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; impaired abstract thinking; or difficulty in understanding complex commands.  While he does have some impairment of memory and impaired judgment it was not demonstrated that these resulted in difficulty at work.  The record shows that the Veteran was able to maintain full time employment until May 2011, as noted in the application for TDIU that was submitted in October 2011.  Because the Veteran's PTSD symptoms were not productive overall of occupational and social impairment with reduced reliability and productivity, the Board does not find that the schedular criteria for a rating in excess of 30 percent were met prior to January 11, 2012.

An examination was conducted by VA in October 2007.  At that time, on mental status examination, it was noted that the Veteran was dressed appropriately with good hygiene.  He was cooperative and polite throughout the interview.  He was alert and oriented in three spheres, with easy articulation and goal-directed statements.  He had no difficulty with attention or memory.  He demonstrated average insight, judgment, and abstract thinking ability.  There were no indications of hallucinations, delusions, obsessions, compulsions, or phobias.  He denied current or past suicidal or homicidal ideation.  He was capable of full affect and his mood was euthymic.  There was no hyper-motor or hypo-motor activity noted.  The Veteran did report re-experiencing of distressing military experiences, including dreams and nightmares, intrusive thoughts, and dissociative flashbacks.  He had persistent avoidance symptoms such as avoiding detailed conversation about his military experiences and avoidance of crowds.  He had decreased interest in activities and described that he used to love people and to pastor his church, but he no longer went to church.  He had a restricted range of affect and said that he felt detached and "suspicious of everyone."  He had persistent arousal symptoms such as long sleep onset and fear of sleep.  He was also easily irritated with low frustration tolerance and extreme hypervigilance in any public situation.  The diagnosis was PTSD.  The GAF score was listed as 60 in that while the Veteran did appear to suffer some difficulties with social situations and public settings, he did appear to be able to function to the extent that he was able to conduct the necessary activities of day to day life.  

An examination was conducted by VA in January 2009.  At that time, the Veteran was alert and grossly oriented.  Hygiene, grooming, and dress were appropriate.  He had difficulty describing his current mood.  He endorsed a current 6 on a scale to 10 for depression, stating that he had never been so depressed in his life, and rated a current level of 7 out of 10 for anxiety.  He admitted to a past suicide attempt during which he tried to overdose on sleeping pills.  He stated that it was shortly after his return home from Iraq and was related to a great deal of psychosocial stress.  He denied any ideation or attempt since that time.  His thinking was focused and goal directed.  There was no evidence of a thought disorder or perceptual disturbance.  He denied experiencing hallucinations or delusions.  Behavior was generally appropriate.  Testing disclosed borderline memory.  Speech was fluent and intelligible.  The Veteran was noted to be experiencing a severe level of depression.  

An examination was conducted by VA in April 2011.  At that time, the Veteran stated that he had become more agitated since his last examination.  He stated that he did not sleep well, only three to four hours of disturbed sleep.  He was isolative and stated that he did not like people.  He stated that he avoided crowded places and was able to work as a truck driver because he did not have to deal with people.  He stated that he had complaints of nightmares, but did not get any treatment for his PTSD.  He stated that he did not want any treatment and was not taking medication for his symptoms.  He denied suicidal attempts or hospitalization.  On mental status evaluation, he was alert, oriented, and neatly dressed and groomed.  His speech was of regular rate and rhythm.  Mood was agitated and affect was labile.  He denied suicidal or homicidal ideation as well as auditory or visual hallucinations.  Sleep was poor and appetite fluctuated.  He could take care of his activities of daily living and stated that he had some obsessive-compulsive disorder (OCD) symptoms that he used to decrease his anxiety.  His thought process was logical and goal directed.  Short term memory was impaired.  The assessments were PTSD, OCD, and depressive disorder.  His GAF score was 60.  In summary, it was noted that he was not taking treatment for PTSD and his symptoms were the same.  His PTSD symptoms had had some effect on his psychosocial functioning, but he was able to work and, in the examiner's opinion, if he were to get treatment, his symptoms might improve.  The examiner rendered an opinion that the Veteran's disability had not changed since his last VA examination.  

On January 11, 2012, the Veteran's PTSD is shown to be primarily manifested by recurrent nightmares, dissociative experiences, cognitive disengagement, avoidance behavior of both people and places, hyperarousal, difficulty with concentration, hypervigilance, exaggerated startle response, anxiety, panic disorder at least two to three times per week, depression, and insomnia.  While the Veteran reported that he had left his full time job as a truck driver as a result of an aneurysm, during his testimony at the Board hearing before the undersigned, he stated that he had also left his employment because of flashbacks that occurred while he was driving.  Most significantly, in January 2012, the Veteran first started reporting panic attacks that occurred on more than a weekly basis.  The Board finds this to be a significant symptom for an award of a 50 percent rating.  As such, resolving reasonable doubt in the Veteran's favor, the criteria for a 50 percent rating are met as of the date of this private examination report on January 11, 2012.  

In a psychological assessment performed by a private psychologist, dated on January 11, 2012, the Veteran related that he had first noticed "rage" when he first returned from Iraq.  He said that he was easily frustrated and that he "still smelled like sand."  He stated that he continued to experience PTSD characterized by recurrent distressing memories of being in active combat.  He stated that there were days when he did not know where he was.  He had recurrent nightmares, waking up with nightly sweats.  He frequently woke up scared and had dissociative experiences triggered by car horns, loud noises, crowds, trash on the road, and people clapping their hands.  He experienced cognitive disengagement evidenced by spacing out, depersonalization, and derealization.  He had a tendency to be easily distracted and often felt out-of-touch with his emotions.  He avoided thoughts, feelings and places that reminded him of his combat stressors.  He had persistent symptoms of hyperarousal, including difficulty falling asleep, irritability, and outbursts of anger.  He had difficulty concentrating and experienced increased hypervigilance and exaggerated startle response.  His anxiety was characterized by persistent worry, rumination, hypervigilance, motor tension, and restlessness.  He described symptoms of a panic disorder, evidenced by periods of intense fear, autonomic hyperactivity, periods of nausea, and chills.  These attacks occurred two to three times a week.  He tried to avoid places or situations where he might experience a panic attack or endure these situations with marked distress.  He also experienced symptoms of depression, manifested by frequent sadness, depressed mood, and anhedonia.  His depression was characterized by insomnia and difficulty staying asleep as well as experiencing psychomotor retardation.  He stated that there were weeks when he only showered once or twice because "it takes too much energy."  He also experienced difficulties with concentration and found himself avoiding people.  He thought of death, but did not have suicidal ideation.  

The examiner detailed the Veteran's family history, stating that he had been married five times and currently lived with his paramour and her two children who he considered as his only source of support.  He was currently on sick leave from his employer (as a truck driver) due to a heart aneurism, but maintained part-time employment as an assistant swim coach at the YMCA.  He stated that when he was driving, he experienced flashbacks when he saw road kill such as deer and when he saw a car accident.  On mental status examination, he presented to the assessment alert, fully oriented, and generally cooperative.  He was appropriately dressed with good grooming and hygiene.  It was reported that he only bathed once per week, prior to going to work at the YMCA.  His anxiety level remained mildly elevated, with psychomotor activity characterized as overactive and fidgety.  There were no involuntary movements.  He was cooperative and related to the examiner in a friendly, but distant manner.  His mood was described as "ready" and his affect appeared constricted.  He spoke frequently about how his combat stressors had interfered with his life.  His speech was relevant, with appropriate rate and volume.  Thought processes were spontaneous, logical, and coherent.  There was no evidence of disturbance in form or thought content.  Hallucinations were denied, although he reported seeing shadows and hearing noises that appeared to be consistent with PTSD.  There were no delusions observed.  His insight and judgment were considered to be impaired.  There appeared to have significant impairment in delayed recall.  Testing of concentration appeared to show significant impairment.  Psychological testing showed that the Veteran's level of impairment in functioning was severe.  The diagnostic impressions were PTSD, chronic; major depressive disorder, single episode, without psychotic features; generalized anxiety disorder; and panic disorder without agoraphobia.  His current GAF score was listed as 40.  

An April 2012 private treatment record (included on a CD of Social Security Disability records) noted that the Veteran suffered from PTSD and depression, and a note was made that he had suicidal ideation, as he stated that "a bullet is what I need."  However, at his June 2012 hearing two months later, he testified that he had suicidal thoughts years ago (approximately three or four months after returning from Iraq), but that he has not suffered from these thoughts in the last several years.

Review of the record does not show that the Veteran has met the schedular criteria for a rating in excess of 50 percent for PTSD for the period beginning on January 11, 2012.  As outlined above, while the Veteran acknowledged having suicidal thoughts at times, he consistently denied any suicidal intent or plan, and such thoughts were not shown to impact his occupational or social functioning.  Furthermore, while the Veteran reported that he sometimes showers only once a week, he did present to his January 2012 examination appropriately dressed with good grooming and hygiene.  He has also demonstrated that he has the ability to maintain a relationship, specifically with his girlfriend who he brought to his June 2012 hearing.  Because the Veteran's PTSD symptoms were not productive overall of occupational and social impairment with deficiencies in most areas, a schedular rating in excess of 50 percent is not found to be currently warranted.  

The Board has also considered whether an extraschedular evaluation is warranted for PTSD.  As noted, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun 22 Vet. App. at 111.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  The manifestations of PTSD prior and subsequent to January 11, 2012 have already been detailed.  In considering the lay and medical evidence, the Veteran's PTSD symptoms are part of the schedular rating criteria.  In addition, the level of occupational and social impairment are explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all of the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial compensable rating for bilateral hearing loss is denied.  

An initial rating of 10 percent for the residuals of an injury of the right knee is granted.  

An initial rating in excess of 30 percent for PTSD is denied prior to January 11, 2012, but a rating of 50 percent is granted as of January 11, 2012.  


REMAND

The remaining issues on appeal involve service connection for COPD and TDIU.  Regarding the Veteran's claim of service connection for COPD, the Veteran contends that this has been caused by exposure to toxins and sand storms while serving in the Persian Gulf.  The Veteran has not been afforded a VA examination to ascertain the likely etiology of his COPD.  After considering his contentions, the Board finds that an examination is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding the claim for a TDIU, the January 2012 private psychotherapist who examined the Veteran reported that the Veteran was no longer working full time.  The indications in the record were that, while he was working part time as an assistant swim instructor, this was only one day per week.  At the Board hearing before the undersigned, he stated that he could not secure and follow a substantially gainful occupation by reason of service-connected PTSD.  Such evidence in the record suggesting unemployability constitutes an informal claim for TDIU, which is raised in connection with his claim for an increased rating for PTSD.  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations").  See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, that an appeal for higher rating somehow includes TDIU, or that a TDIU must arise from an increased rating claim, unless it is the veteran who raises the TDIU claim).  

Accordingly, the issues of service connection for COPD and TDIU are REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1.  The RO should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of his COPD.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability of 50 percent or more) that the COPD is related to service.  The claims folder should be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.  

2.  Thereafter, the RO should readjudicate the issue of service connection for COPD and adjudicate the issue of entitlement to a TDIU.  If either determination remains unfavorable to the Veteran, then he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review on appeal.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
L. B. YANTZ
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


